DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claims 1-8 and 10-16, and submission of new claims 23-26 in “Claims - 05/06/2022” is acknowledged. 
This office action considers claims 1-16 pending for further prosecution.
Withdrawn of Drawings Objection
In view of the amendment of the claim 1, and Applicant’s statement see “Applicant submits herein proposed amendment to Claim 1 which, as amended, is believed to cure this object”, in Remarks - 05/06/2022 - Applicant Arguments/Remarks Made in an Amendment, the objection to drawings associated with the claim 1 has been withdrawn.
Withdrawn of Claim Rejections - 35 USC § 112
Applicant’s argument and clarification, in the “Remarks - 05/06/2022 - Applicant Arguments/Remarks Made in an Amendment“, with respect to claim 1 are persuasive, specifically, amendments to the claim 1 remove the claims indefiniteness. In view of above, the rejection, in the “Non-Final Rejection - 02/07/2022“, under 35 U.S.C. 112(b), for the claims 1-16 have been withdrawn. 
Reasons for Allowances
Claims 1-16 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1,  the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: features of  a multi-purpose Micro-Electro-Mechanical System (MEMS) thermopile sensor for sensing thermal conductivity comprising in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the steps of, inter alia,  a thin polysilicon layer (102B) deposited over a surface of the rectangular membrane; … a thin residual thermal reorganized porous silicon layer deposited on the thin polysilicon layer, … wherein the rectangular membrane is surrounded and supported by the frame with one free  side from contacting to the frame; a cavity having a depth ranging from 15 micrometer (micron) to 50 micron” as recited in Claim 1;  and variation of those steps recited in claim 32.
The most relevant prior arts of references (US 20140190251 A1 to Huang; Liji et al.) substantially discloses the features of the claims with the exception of a thin polysilicon layer (102B) deposited over a surface of the rectangular membrane; wherein the rectangular membrane is surrounded and supported by the frame with one free  side from contacting to the frame; a cavity having a depth ranging from 15 micrometer (micron) to 50 micron.
Huang; Liji et al.  discloses, in FIG. 4; [0025+], a multi-purpose Micro-Electro-Mechanical System (MEMS) thermopile sensor for sensing thermal conductivity comprising: 
a rectangular membrane (405; Fig 5; [0026]) disposed over a silicon substrates (600; Fig 6A; [0027]);  
a thin residual thermal reorganized porous silicon layer (610), wherein the rectangular membrane is configured to be supported by a frame formed in the silicon substrate, wherein the rectangular membrane is surrounded and supported by the frame with one free  side from contacting to the frame; 
a cavity (750; Fig 6c; [0029]) created in the silicon substrate, positioned under the rectangular membrane, flat bottom opposite to the rectangular membrane to form a one-dimensional heat conduction transfer space and having three side walls shaped as curved planes and the other side wall shaped as a vertical plane; 
a heater (Fig 1; [0022]) positioned on the rectangular membrane, close to and parallel with the free side of the rectangular membrane; and 
a thermopile (Fig 6c; [0028]) positioned on the rectangular membrane and consists of several thermocouples connected in series and having its hot junctions close to the heater and its cold junctions extended to the frame.
Another relevant prior arts of references (US 20160007653 A1 to Tu; Xiang Zheng) substantially discloses the features of the claims with the exception of a thin residual thermal reorganized porous silicon layer deposited on the thin polysilicon layer; wherein the rectangular membrane is surrounded and supported by the frame with one free  side from contacting to the frame; a cavity having a depth ranging from 15 micrometer (micron) to 50 micron
Tu; Xiang Zheng discloses a multi-purpose Micro-Electro-Mechanical System (MEMS) thermopile sensor for sensing thermal conductivity comprising:
a rectangular membrane (404; [0061]) disposed over a silicon substrates (401) a thin polysilicon layer (405; [0075]) deposited over a surface of the rectangular membrane;  
wherein the rectangular membrane is configured to be supported by a frame formed in the silicon substrate; 
a cavity (403) created in the silicon substrate (401), positioned under the rectangular membrane (404), and a flat bottom opposite to the rectangular membrane  to form a one-dimensional heat conduction transfer space and having three side walls shaped as curved planes and the other side wall shaped as a vertical plane; 
a heater (407; Fig 8; [0077]) positioned on the rectangular membrane, close to and parallel with the free side of the rectangular membrane; and 
a thermopile (Fig 6c; [0028]) positioned on the rectangular membrane and consists of several thermocouples connected in series and having its hot junctions close to the heater and its cold junctions extended to the frame.




Starting from Huang; Liji et al. there is no motivation for the person skilled in the art to modify the membrane with Tu; Xiang Zheng’s thin polysilicon layer deposited over a surface of the rectangular membrane in the claimed way.    
On the other hand, Starting from Tu; Xiang Zheng there is no motivation for the person skilled in the art to modify the membrane with Huang; Liji et al.’s  thin residual thermal reorganized porous silicon layer in the claimed way.  
Moreover, the combination of (Huang; Liji et al. and Tu; Xiang Zheng) does not disclose other limitations cited in reasons of allowance paragraph.   
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the claim 1 is deemed patentable over the prior art.

Claims 2-16 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
June 4, 2022